Petitioner is an inmate at Elmira Correctional Facility in Chemung County. As the result of two separate incidents in which he cursed at a nurse and brought tobacco into the hospital, petitioner was found guilty of verbal harassment and possessing property in an unauthorized area. Petitioner argues, inter alia, that this determination is not supported by substantial evidence. We disagree. The misbehavior reports, authored by correction officers who witnessed the events at issue, provide substantial evidence supporting the determination. In addition, we find no merit to petitioner’s claim that he *763did not have proper notice that possessing tobacco in the hospital was prohibited. Accordingly, the determination must be confirmed.
Cardona, P. J., Mikoll, Mercure, Casey and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.